DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 1-22 are objected to because of the following informalities:  Claim 1 limitation “the display light source module” appears to lack antecedence basis and appears to refer to the “light projector” of the claim.  Appropriate correction is required.
 	Dependent claims 2-22 are also objected by the virtue of their dependency on independent claim 1.
Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. 	Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 19 recites “[t]he head-mounted display of claim 1, wherein the second region of the waveguide is disposed between the first and second regions of the waveguide.” However, it is unclear to one of ordinary skill in the art how the second region of the waveguide is disposed between the first region and itself, thus the claim is rendered indefinite. 
 	Dependent claim 22 is also rejected by the virtue of its dependency on parent claim 19.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-11, 16-17 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 10,598,938 B1, hereinafter referred as “Hunag”) in view of Leibovici et al. (US 2020/0271936 A1, hereinafter referred as “Leibovici”).
 	Regarding claim 1, Huang discloses a head-mounted display device (Fig. 2, 200) comprising: 
 	a light projector (Fig. 4 and col. 15, lines 31-32 discloses projector 410 may include a light source or image source 412 and projector optics 414); and 
 	an eyepiece (col. 15, lines 65-66 discloses substrate 420 may be in the form of a lens of a pair of eyeglasses) arranged to receive light from the light projector (col. 15, lines 54-55 discloses input coupler 430 for coupling light from projector 410 into a substrate 420) and direct the light to a user during use of the wearable display system (col. 16, lines 14-21 discloses substrate 420 may include or may be coupled to a plurality of output couplers 440 configured to extract at least a portion of the light guided by and propagating within substrate 420 from substrate 420, and direct extracted light 460 to an eye 490 of the user of augmented reality system 400),  	
 	the eyepiece comprising a waveguide (col. 19, lines 10-11 discloses waveguide (e.g., a substrate as described above with respect to FIG. 4)) comprising an edge positioned to receive light from the display light source module (Fig. 4 and col. 15, lines 31-32 discloses projector 410 may include a light source or image source 412 and projector optics 414) and couple the light into the waveguide (Fig. 4 and col. 15, lines 54-55 discloses combiner 415 may include an input coupler 430 [disposed at the edge of the substrate] for coupling light from projector 410 into a substrate 420 of combiner 415), the waveguide comprising a first surface (Fig. 4, eye facing surface of substrate 420) and a second surface (Fig. 4, physical world facing surface of substrate 420) opposite the first surface (Fig. 4, eye facing surface of substrate 420), 
 	wherein in a first region of the waveguide (Fig. 7A and col. 19, lines 12-13 discloses first output coupler (or a first region of an output coupler) 714), the second surface defines a… first grating structure (Fig. 8 and col. 20, lines 25-27 discloses a slanted grating coupler 820 on a front (or top) surface of a waveguide-based near-eye display 800), the… first grating structure being configured to diffract light in the first region of the waveguide according to a first… grating vector (Fig. 7A and col. 19, lines 16-22 discloses first output coupler 714 may include a slanted surface-relief grating with a large refractive index modulation within each grating period, and the slant angle… may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 730)); 
 	wherein in a second region of the waveguide different from the first region (Fig. 7B and col. 19, lines 34-35 discloses a second output coupler (or a second region of the output coupler) 716), the second surface defines a… second grating structure (Fig. 8 and col. 20 , lines 25-27 discloses a slanted grating coupler 820 on a front (or top) surface of a waveguide-based near-eye display 800), the… second grating structure being configured to diffract light in the second region of the waveguide according to a second… grating vector different from the first… grating vector (Fig. 7B and col. 19, lines 40-46 discloses the second output coupler 716… the slant angle... may be different from those of first output coupler 714 and may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 740)); and 
 	wherein in a third region of the waveguide different from the first and second regions (Fig. 7C and col. 19, lines 56-58 discloses a third output coupler (or a third region of the output coupler) 718), the second surface defines a… third grating structure (Fig. 8 and col. 20 , lines 25-27 discloses a slanted grating coupler 820 on a front (or top) surface of a waveguide-based near-eye display 800), the… third grating structure being configured to diffract light in the third region of the waveguide according to a third … grating vector different from the first.. grating vector and the second… grating vector (Fig. 7C and col. 19, line 60 to col. 20, line 2 discloses output coupler 718… and the slant angle… may be different from those of first output coupler 714 and second output coupler 716 and may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 750)).
 	Huang doesn’t explicitly disclose the plurality of first grating structures being configured to diffract light in the first region of the waveguide according to a first set of one or more grating vectors, the plurality of second grating structures being configured to diffract light in the second region of the waveguide according to a second set of one or more grating vectors different from the first set of one or more grating vectors, and the plurality of third grating structures being configured to diffract light in the third region of the waveguide according to a third set of one or more grating vectors different from the first set of one or more grating vectors and the second set of one or more grating vectors.
 	However, in a similar field of endeavor, Leibovici discloses the plurality of first grating structures (¶0060 discloses one or more (e.g., a set of) out-coupling grating structures (e.g., 521-1, 521-2, 521-3)) being configured to diffract light in the first region of the waveguide according to a first set of one or more grating vectors (Figs. 4, 5a, ¶0053 and ¶0058 discloses first set of out-coupling grating structures corresponding to an in-coupling grating structure may be associated with… a first slant angle α1 for diffracting the leftmost light 431), the plurality of second grating structures (¶0058 discloses second set of out-coupling grating structures (e.g., 522-1, 522-2, 522-3) corresponding to a second in-coupling grating structure 421-2) being configured to diffract light in the second region of the waveguide according to a second set of one or more grating vectors (Figs. 4, 5a, ¶0053 and ¶0058 discloses second set of out-coupling grating structures corresponding to the second in-coupling grating structure may be associated with… a second slant angle α2) different from the first set of one or more grating vectors (¶0054 discloses  all of the slant angles α1, α2, . . . , αn may be different from one another), and the plurality of third grating structures (¶0058 discloses last set of out-coupling grating structures (e.g., 529-1, 529-2, 529-3) corresponding to a last in-coupling grating structure 421-n) being configured to diffract light in the third region of the waveguide according to a third set of one or more grating vectors (Figs. 4, 5a and ¶0053 discloses last set of out-coupling grating structures corresponding to the last in-coupling grating structure 421-n may be associated with… a slant angle αn for diffracting the rightmost light 432) different from the first set of one or more grating vectors and the second set of one or more grating vectors (¶0054 discloses all of the slant angles α1, α2, . . . , αn may be different from one another).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 2, Huang discloses the head-mounted display device of claim 1, wherein the first surface is an optically smooth surface (col. 20, lines 30-38 discloses waveguide 810 may be a flat or curved transparent substrate).
  	Regarding claim 3, Huang discloses the head-mounted display device of claim 1, wherein the first surface is a substantially planar surface (col. 20, lines 30-38 discloses waveguide 810 may be a flat or curved transparent substrate).
  	Regarding claim 4, Huang discloses the head-mounted display device of claim 1, wherein the first… grating vector comprises… first vector extending in a first direction (Fig. 7A and col. 19, lines 16-22 discloses first output coupler 714 may include a slanted surface-relief grating with a large refractive index modulation within each grating period, and the slant angle… may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 730)), and wherein the second… grating vector comprises… second vector extending in a second direction different from the first direction (Fig. 7B and col. 19, lines 40-46 discloses the second output coupler 716… the slant angle... may be different from those of first output coupler 714 and may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 740)).
 	Huang doesn’t explicitly disclose the first set of one or more grating vectors comprises one or more first vectors, and the second set of one or more grating vectors comprises one or more second vectors.
 	However, in a similar field of endeavor, Leibovici discloses the first set of one or more grating vectors comprises one or more first vectors (Figs. 4, 5a, ¶0053 and ¶0058 discloses first set of out-coupling grating structures corresponding to an in-coupling grating structure may be associated with… a first slant angle α1 for diffracting the leftmost light 431), and the second set of one or more grating vectors comprises one or more second vectors (Figs. 4, 5a, ¶0053 and ¶0058 discloses second set of out-coupling grating structures corresponding to the second in-coupling grating structure may be associated with… a second slant angle α2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
	
 	 Regarding claim 5, Huang discloses the head-mounted display device of claim 4, wherein the third… grating vector comprises… third vector extending in a third direction different from the first direction and the second direction (Fig. 7C and col. 19, line 60 to col. 20, line 2 discloses output coupler 718… and the slant angle… may be different from those of first output coupler 714 and second output coupler 716 and may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 750)).
 	Huang doesn’t explicitly disclose the third set of one or more grating vectors comprises one or more third vectors. 	 
 	However, in a similar field of endeavor, Leibovici discloses the third set of one or more grating vectors comprises one or more third vectors (Figs. 4, 5a and ¶0053 discloses last set of out-coupling grating structures corresponding to the last in-coupling grating structure 421-n may be associated with… a slant angle αn for diffracting the rightmost light 432).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 6, Huang discloses the head-mounted display device of claim 1, wherein the… first grating structure (714) extends along substantially an entirety of the second surface in the first region (Figs. 7A, 8 and col. 18, lines 63-65 discloses display light is coupled out of the waveguide display 710 at a first angular range from a first region of the waveguide display).
 	Huang doesn’t explicitly disclose the plurality of first grating structures.
 	However, in a similar field of endeavor, Leibovici discloses the plurality of first grating structures (¶0060 discloses one or more (e.g., a set of) out-coupling grating structures (e.g., 521-1, 521-2, 521-3)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 7, Huang discloses the head-mounted display device of claim 6, wherein the… second grating structure (716) extends along substantially an entirety of the second surface in the second region (Figs. 7B, 8 and col. 19, lines 29-31 discloses display light is coupled out of waveguide display 710 at a second angular range from a second region of the waveguide display).
 	Huang doesn’t explicitly disclose the plurality of second grating structures.
 	However, in a similar field of endeavor, Leibovici discloses the plurality of second grating structures (¶0058 discloses second set of out-coupling grating structures (e.g., 522-1, 522-2, 522-3) corresponding to a second in-coupling grating structure 421-2).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 8, Huang discloses the e head-mounted display device of claim 7, wherein the… third grating structure (718) extends along substantially an entirety of the second surface in the third region (Figs. 7C, 8 and col. 19, lines 52-54 discloses display light is coupled out of waveguide display 710 at a third angular range from a third region of the waveguide display).
	Huang doesn’t explicitly disclose the plurality of third grating structures.
 	However, in a similar field of endeavor, Leibovici discloses the plurality of third grating structures (¶0058 discloses last set of out-coupling grating structures (e.g., 529-1, 529-2, 529-3) corresponding to a last in-coupling grating structure 421-n).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 9, Huang discloses the head-mounted display device of claim 1, wherein the… first grating structure (714) defines a periodic one-dimensional grating having a first grating orientation (Fig. 7A and col. 6, lines 58-67 discloses the different angular selectivity characteristics of the grating coupler may be achieved by different grating configurations of the grating coupler at different regions. The different configurations may include… different slant angles… at different regions of the slanted surface-relief grating).
	Huang doesn’t explicitly disclose the plurality of first grating structures.
 	However, in a similar field of endeavor, Leibovici discloses the plurality of first grating structures (¶0060 discloses one or more (e.g., a set of) out-coupling grating structures (e.g., 521-1, 521-2, 521-3)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 10, Huang discloses the head-mounted display device of claim 9, wherein the… second grating structure (716) defines a periodic one-dimensional grating having a second grating orientation different from the first grating orientation (Fig. 7B and col. 6, lines 58-67 discloses the different angular selectivity characteristics of the grating coupler may be achieved by different grating configurations of the grating coupler at different regions. The different configurations may include… different slant angles… at different regions of the slanted surface-relief grating).
	Huang doesn’t explicitly disclose the plurality of second grating structures.
 	However, in a similar field of endeavor, Leibovici discloses the plurality of second grating structures (¶0058 discloses second set of out-coupling grating structures (e.g., 522-1, 522-2, 522-3) corresponding to a second in-coupling grating structure 421-2).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 11, Huang discloses the head-mounted display device of claim 10, wherein an angle between the first grating orientation and the second grating orientation is between 50° and 70° (col. 25, lines 15-17 discloses the first angular range may be 10° or higher, such as from a view angle of 60° to a view angle of 70° or larger, and col. 25, lines 21-24 discloses the second angular range of the waveguide-based near-eye display may be 10° or higher, such as from a view angle of 40° to a view angle of 50° or larger).
  	Regarding claim 16, Huang discloses the head-mounted display of claim 1, wherein the first, second, and third regions of the waveguide are in optical communication with one another (col. 17, lines 57-61 discloses input couplers 612 may be configured to couple display light from different fields of view (or viewing angles) into the waveguide, and output couplers 614 may be configured to couple display light out of the waveguide).
  	Regarding claim 17, Huang discloses the head-mounted display of claim 1, wherein the first, second, and third regions of the waveguide are integral with respect to one another (Figs. 7A, 7B, 7C and abstract discloses waveguide-based display includes a slanted surface-relief grating that includes a plurality of regions).
  	Regarding claim 23, Huang discloses a method comprising: 
 	forming a waveguide having a first substantially planar surface (col. 20, lines 30-38 discloses waveguide 810 may be a flat or curved transparent substrate) and a second surface opposite the first surface (Figs. 4 and 8 illustrate physical world facing front surface of substrate 420), wherein forming the waveguide comprises: 
 	 	defining a… first grating structure on the second surface (Fig. 8 and col. 20, lines 25-27 discloses a slanted grating coupler 820 on a front (or top) surface of a waveguide-based near-eye display 800) along a first region of the waveguide (Fig. 7A and col. 19, lines 12-13 discloses first output coupler (or a first region of an output coupler) 714), the… first grating structure being configured to diffract light in the first region of the waveguide according to a first… grating vector (Fig. 7A and col. 19, lines 16-22 discloses first output coupler 714 may include a slanted surface-relief grating with a large refractive index modulation within each grating period, and the slant angle… may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 730)),
 	 	defining a… second grating structure on the second surface (Fig. 8 and col. 20, lines 25-27 discloses a slanted grating coupler 820 on a front (or top) surface of a waveguide-based near-eye display 800) along a second region of the waveguide different from the first region (Fig. 7B and col. 19, lines 34-35 discloses a second output coupler (or a second region of the output coupler) 716), the… second grating structure being configured to diffract light in the second region of the waveguide according to a second… grating vector different from the first… grating vector (Fig. 7B and col. 19, lines 40-46 discloses the second output coupler 716… the slant angle... may be different from those of first output coupler 714 and may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 740)), and 
 	 	defining a… third grating structure on the second surface (Fig. 8 and col. 20, lines 25-27 discloses a slanted grating coupler 820 on a front (or top) surface of a waveguide-based near-eye display 800) along a third region of the waveguide different from the first and second regions (Fig. 7C and col. 19, lines 56-58 discloses a third output coupler (or a third region of the output coupler) 718), the… third grating structure being configured to diffract incident light according to a third… grating vector different from the first… grating vector and the second… grating vector (Fig. 7C and col. 19, line 60 to col. 20, line 2 discloses output coupler 718… and the slant angle… may be different from those of first output coupler 714 and second output coupler 716 and may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 750)).
 	Huang doesn’t explicitly disclose the plurality of first grating structures being configured to diffract light in the first region of the waveguide according to a first set of one or more grating vector, the plurality of second grating structures being configured to diffract light in the second region of the waveguide according to a second set of one or more grating vectors different from the first set of one or more grating vectors, and the plurality of third grating structures being configured to diffract incident light according to a third set of one or more grating vectors different from the first set of one or more grating vectors and the second set of one or more grating vectors.
 	However, in a similar field of endeavor, Leibovici discloses the plurality of first grating structures (¶0060 discloses one or more (e.g., a set of) out-coupling grating structures (e.g., 521-1, 521-2, 521-3)) being configured to diffract light in the first region of the waveguide according to a first set of one or more grating vector (Figs. 4, 5a, ¶0053 and ¶0058 discloses first set of out-coupling grating structures corresponding to an in-coupling grating structure may be associated with… a first slant angle α1 for diffracting the leftmost light 431), the plurality of second grating structures (¶0058 discloses second set of out-coupling grating structures (e.g., 522-1, 522-2, 522-3 corresponding to a second in-coupling grating structure 421-2) being configured to diffract light in the second region of the waveguide according to a second set of one or more grating vectors (Figs. 4, 5a, ¶0053 and ¶0058 discloses second set of out-coupling grating structures corresponding to the second in-coupling grating structure may be associated with… a second slant angle α2) different from the first set of one or more grating vectors (¶0054 discloses  all of the slant angles α1, α2, . . . , αn may be different from one another), and the plurality of third grating structures (¶0058 discloses last set of out-coupling grating structures (e.g., 529-1, 529-2, 529-3) being configured to diffract incident light according to a third set of one or more grating vectors (Figs. 4, 5a and ¶0053 discloses last set of out-coupling grating structures corresponding to the last in-coupling grating structure 421-n may be associated with… a slant angle αn for diffracting the rightmost light 432) different from the first set of one or more grating vectors and the second set of one or more grating vectors (¶0054 discloses  all of the slant angles α1, α2, . . . , αn may be different from one another).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 24, Huang discloses the method of claim 23, wherein the waveguide is integrally formed (Figs. 7A, 7B, 7C and abstract discloses waveguide-based display includes a slanted surface-relief grating that includes a plurality of regions).
  	Regarding claim 25, Huang discloses the method of claim 23, wherein at least one of the… first grating structure, the … second grating structure, or the… third grating structure are imprinted using one or more lithography processes (col. 7, lines 3-9 discloses a slanted surface-relief grating coupler with a varying duty cycle (e.g., from about 5% to about 95%) may be fabricated using various lithography and etching techniques, such as ion beam etch (IBE), reactive ion beam etch (RIBE), or chemically assisted ion beam etch (CAIBE) process, or other pattern transfer techniques).	
	Huang doesn’t explicitly disclose the plurality of first grating structures, the plurality of second grating structures, and the plurality of third grating structures.
 	However, in a similar field of endeavor, Leibovici discloses the plurality of first grating structures (¶0060 discloses one or more (e.g., a set of) out-coupling grating structures (e.g., 521-1, 521-2, 521-3)), the plurality of second grating structures (¶0058 discloses second set of out-coupling grating structures (e.g., 522-1, 522-2, 522-3) corresponding to a second in-coupling grating structure 421-2), and the plurality of third grating structures (¶0058 discloses last set of out-coupling grating structures (e.g., 529-1, 529-2, 529-3) corresponding to a last in-coupling grating structure 421-n).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.
  	Regarding claim 26, Huang discloses the method of claim 23, further comprising: installing the waveguide in a head-mounted display device (Fig. 2, col. 1, lines 35-37 and col. 5, lines 8-11 discloses an example near-eye display in the form of a head-mounted display (HMD) device for implementing some of the examples disclosed herein).
  	Regarding claim 27, Huang discloses a method of providing an image to a user using a head-mounted display (Fig. 2, col. 1, lines 35-37 and col. 5, lines 8-11 discloses an example near-eye display in the form of a head-mounted display (HMD) device for implementing some of the examples disclosed herein), the method comprising: 
 	coupling light into an edge of a waveguide of an eyepiece of the head-mounted display (200) (Figs. 2, 4 and col. 15, lines 54-55 discloses combiner 415 may include an input coupler 430 [disposed at the edge of the substrate] for coupling light from projector 410 into a substrate 420 of combiner 415); 
 	diffracting, with a… first grating structure on a surface of the waveguide (Fig. 7A and col. 19, lines 12-13 discloses first output coupler (or a first region of an output coupler) 714), at least some of the light in the waveguide according to a first… grating vector (Fig. 7A and col. 19, lines 16-22 discloses first output coupler 714 may include a slanted surface-relief grating with a large refractive index modulation within each grating period, and the slant angle… may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 730));
 	diffracting, with a… second grating structure on the surface of the waveguide different from the first grating structure (Fig. 7B and col. 19, lines 34-35 discloses a second output coupler (or a second region of the output coupler) 716), at least some of the light in the waveguide according to a second… grating vector (Fig. 7B and col. 19, lines 40-46 discloses the second output coupler 716… the slant angle... may be different from those of first output coupler 714 and may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 740)); 
 	diffracting, with a… third grating structure on the surface of the waveguide different from the first and second grating structures (Fig. 7C and col. 19, lines 56-58 discloses a third output coupler (or a third region of the output coupler) 718), at least some of the light in the waveguide according to a third… grating vector (Fig. 7C and col. 19, line 60 to col. 20, line 2 discloses output coupler 718… and the slant angle… may be different from those of first output coupler 714 and second output coupler 716 and may be configured to selectively diffract incident light within a certain incident angular range at certain diffraction directions (e.g., within an angular range shown by an angular range 750)); and 
 	extracting at least some of the light diffracted by the first, second, and third grating structures from the waveguide to provide the image to the user (Fig. 4 and col. 16, lines 17-39 discloses a plurality of output couplers 440 configured to extract at least a portion of the light guided by and propagating within substrate 420 from substrate 420, and direct extracted light 460 to an eye 490 of the user of augmented reality system 400).
 	Huang doesn’t explicitly disclose diffracting, with a plurality of first grating structures on a surface of the waveguide, at least some of the light in the waveguide according to a first set of one or more grating vectors, diffracting, with a plurality of second grating structures on the surface of the waveguide different from the first grating structures, at least some of the light in the waveguide according to a second set of one or more grating vectors, and diffracting, with a plurality of third grating structures on the surface of the waveguide different from the first and second grating structures, at least some of the light in the waveguide according to a third set of one or more grating vectors.
 	However, in a similar field of endeavor, Leibovici discloses diffracting, with a plurality of first grating structures on a surface of the waveguide (¶0060 discloses one or more (e.g., a set of) out-coupling grating structures (e.g., 521-1, 521-2, 521-3)), at least some of the light in the waveguide according to a first set of one or more grating vectors  (Figs. 4, 5a, ¶0053 and ¶0058 discloses first set of out-coupling grating structures corresponding to an in-coupling grating structure may be associated with… a first slant angle α1 for diffracting the leftmost light 431), diffracting, with a plurality of second grating structures (¶0058 discloses second set of out-coupling grating structures (e.g., 522-1, 522-2, 522-3 corresponding to a second in-coupling grating structure 421-2) on the surface of the waveguide different from the first grating structures (¶0060 discloses one or more (e.g., a set of) out-coupling grating structures (e.g., 521-1, 521-2, 521-3)), at least some of the light in the waveguide according to a second set of one or more grating vectors (Figs. 4, 5a, ¶0053 and ¶0058 discloses second set of out-coupling grating structures corresponding to the second in-coupling grating structure may be associated with… a second slant angle α2), and diffracting, with a plurality of third grating structures (¶0058 discloses last set of out-coupling grating structures (e.g., 529-1, 529-2, 529-3) on the surface of the waveguide different from the first and second grating structures, at least some of the light in the waveguide according to a third set of one or more grating vectors (Figs. 4, 5a and ¶0053 discloses last set of out-coupling grating structures corresponding to the last in-coupling grating structure 421-n may be associated with… a slant angle αn for diffracting the rightmost light 432).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of manufacturing out-couplers with similar characteristics within a region of the waveguide, thereby increasing the resolution and yield of the display.

7. 	Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Leibovici and in further view of Vallius (US 10,429,645 B2, hereinafter referred as “Vallius”).
  	Regarding claim 13, Huang as modified doesn’t explicitly disclose the head-mounted display device of claim 10, wherein the plurality of third grating structures defines a periodic two-dimensional grating.
 	However, in a similar field of endeavor, Vallius discloses wherein the plurality of third grating structures defines a periodic two-dimensional grating (Abstract and claim 5 discloses the beam steering and out-coupling region of the DOE can be configured with a two-dimensional (2D) grating that is periodic in two directions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Huang for the purpose of providing at least two diverse optical paths to each of any given point in the 2D grating for the propagating one or more optical beams so that optical interference is reduced in the display system and display uniformity and optical resolution is increased (claim 5 and col. 1, lines 36-37).
   	Regarding claim 14, Huang as modified doesn’t explicitly disclose the head-mounted display device of claim 13, wherein the plurality of third grating structures comprises a diamond-shaped lattice.
 	However, in a similar field of endeavor, Vallius discloses wherein the plurality of third grating structures comprises a diamond-shaped lattice (col. 6, lines 15-16 discloses FIG. 8 shows a 2D grating 805 that includes pyramidal elements).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Huang for the purpose of providing at least two diverse optical paths to each of any given point in the 2D grating for the propagating one or more optical beams so that optical interference is reduced in the display system and display uniformity and optical resolution is increased (claim 5 and col. 1, lines 36-37).
   	Regarding claim 20, Huang as modified doesn’t explicitly disclose the head-mounted display of claim 1, wherein the waveguide extends in a first dimension and in a second dimensions orthogonal to the second dimensions, and wherein a length of the waveguide in the first dimension varies along the second dimension.
 	However, in a similar field of endeavor, Vallius discloses wherein the waveguide extends in a first dimension and in a second dimensions orthogonal to the second dimensions, and wherein a length of the waveguide in the first dimension varies along the second dimension (Fig. 6 illustrates the out-coupling region 615 of the integrated DOE 605 is configured as 2D grating that is periodic in two directions and length of the DOE in the horizontal dimension varies along the vertical dimension).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang for the purpose of providing at least two diverse optical paths to each of any given point in the 2D grating for the propagating one or more optical beams so that optical interference is reduced in the display system and display uniformity and optical resolution is increased (claim 5 and col. 1, lines 36-37).
		
8. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Leibovici and in further view of Browy et al. (US 2018/0188528 A1, hereinafter referred as “Browy”).
  	Regarding claim 21, Huang as modified doesn’t explicitly disclose the head-mounted display of claim 1, wherein the waveguide is configured, during operation of the head-mounted display device, to receive the light at the first region of the waveguide, and project the light from the second surface towards the eye of the user along at least one of the second region of the waveguide or the third region of the waveguide.
 	However, in a similar field of endeavor, Browy discloses wherein the waveguide is configured, during operation of the head-mounted display device (¶0007 discloses an eyepiece for a head-mounted display), to receive the light at the first region of the waveguide (310), and project the light from the second surface towards the eye (210) of the user along at least one of the second region of the waveguide (300) or the third region of the waveguide (290) (¶0139 discloses FIG. 6 illustrates an example of a waveguide stack for outputting image information to a user. A display system 250 includes a stack of waveguides, or stacked waveguide assembly, 260 that may be utilized to provide three-dimensional perception to the eye/brain using a plurality of waveguides 270, 280, 290, 300, 310).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Huang for the purpose of providing three-dimensional perception to the eye/brain using a plurality of waveguides (¶0139).
Allowable Subject Matter
9. 	Claims 12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692